
	
		I
		111th CONGRESS
		1st Session
		H. R. 1808
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Ms. Speier (for
			 herself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  consumer rebates for purchases of certain new passenger motor
		  vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Car Rebate Act of
			 2009.
		2.Consumer rebate for
			 purchases of certain new passenger motor vehicles
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 36 the following new section:
				
					36A.Consumer rebate
				for purchases of certain new passenger motor vehicles
						(a)In
				generalThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year the applicable amount for each qualified vehicle placed in service by the
				taxpayer in the taxable year.
						(b)Applicable
				amountFor purposes of subsection (a)—
							(1)2009In
				the case of a taxable year beginning in 2009, the applicable amount shall be
				determined in accordance with the following table:
								
									
										
											If miles per gallon rating for the qualified
						vehicle for 2009 is:The applicable amount
						is:
											
										
										
											Less than 28 mpg$0
											
											 28 mpg or more but not more than 29
						mpg$1,000
											
											More than 29 mpg but not more than 30
						mpg$1,500
											
											More than 30 mpg but not more than 32
						mpg$2,000
											
											More than 32 mpg$2,500.
											
										
									
								
							(2)2010In
				the case of a taxable year beginning in 2010, the applicable amount shall be
				determined in accordance with the following table:
								
									
										
											If miles per gallon rating for the qualified
						vehicle for 2010 is:The applicable amount
						is:
											
										
										
											Less than 30 mpg0
											
											 30 mpg or more but not more than 31
						mpg$1,000
											
											More than 31 mpg but not more than 34
						mpg$1,500
											
											More than 34 mpg$2,500.
											
										
									
								
							(3)After
				2010For taxable years beginning after December 31, 2010, the
				Secretary, in consultation with the Environmental Protection Agency, shall
				prescribe tables under which the applicable amount is determined in accordance
				with the following:
								(A)The applicable amount shall be determined
				in such a manner as to create substantial consumer demand by 2015 for new
				passenger motor vehicles with fuel economy that meets or exceeds the
				requirements of corporate average fuel economy for passenger automobiles
				pursuant to section 32902 of title 49, United States Code, otherwise required
				of manufacturers by 2020.
								(B)The aggregate amount of revenue foregone to
				the United States Treasury for any calendar year by reason of the credit
				allowable under this section for taxable years beginning in such calendar year
				does not exceed the sum of—
									(i)the aggregate
				amount of such revenue foregone under this section for taxable years beginning
				in calendar year 2009, plus
									(ii)10 percent of the
				amount determined under clause (i).
									(c)Qualified
				vehicleFor purposes of this
				section, the term qualified vehicle means a motor vehicle—
							(1)which is subject
				to average fuel economy standards pursuant to section 32902 of title 49, United
				States Code, for passenger automobiles,
							(2)the original use
				of which commences with the taxpayer,
							(3)which is acquired
				for use or lease by the taxpayer and not for resale, and
							(4)which is made by a
				manufacturer.
							(d)Other
				definitions and special rules
							(1)Miles per gallon
				ratingThe term miles per gallon rating means the
				combined fuel economy estimates provided by the Environmental Protection
				Agency.
							(2)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
							(3)Coordination
				with advance payments of creditWith respect to any taxable year, the
				amount which would (but for this paragraph) be allowed as a credit to the
				taxpayer under subsection (a) with respect to any qualified vehicle shall be
				reduced (but not below zero) by the aggregate amount paid to such taxpayer
				under section 6431 with respect to such vehicle.
							(4)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a) shall be reduced by the
				amount of such credit so allowed.
							(5)No double
				benefit
								(A)In
				generalExcept as provided by subparagraph (B), the amount of any
				deduction or other credit allowable under this chapter for a qualified vehicle
				shall be reduced by the amount of credit allowed under subsection (a) for such
				vehicle for the taxable year.
								(B)Coordination
				with sections 30B and 30DSubparagraph (A) shall not apply to with
				respect to the credit allowed under section 30B or 30D and the credit allowed
				under subsection (a) with respect to a qualified vehicle shall be in addition
				to any credit allowed under section 30B or 30D with respect such
				vehicle.
								(6)Property used by
				tax-exempt entityIn the case of a vehicle the use of which is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease, the person who sold such vehicle to the person or entity using such
				vehicle shall be treated as the taxpayer that placed such vehicle in service,
				but only if such person clearly discloses to such person or entity in a
				document the amount of any credit allowable under subsection (a) with respect
				to such vehicle (determined without regard to subsection (b)(2)).
							(7)Property used
				outside United States, etc, not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
							(8)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit (including recapture in the case of a
				lease period of less than the economic life of a vehicle).
							(9)Election to not
				take creditNo credit shall
				be allowed under subsection (a) for any vehicle if the taxpayer elects not to
				have this section apply to such vehicle.
							(10)Interaction
				with air quality and motor vehicle safety standardsUnless
				otherwise provided in this section, a motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
								(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
								(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
								(e)TerminationThis
				section shall not apply with respect to any property purchased after December
				31,
				2014.
						.
			(b)Advance payment
			 of creditSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
				
					6431.Consumer rebate
				for purchases of certain new passenger motor vehicles
						(a)General
				ruleNot later than 3 months
				after the date of the enactment of this section, the Secretary shall establish
				a program for making payments to certified individuals of the applicable amount
				with respect to a qualified vehicle.
						(b)Certified
				individualFor purposes of
				this section, the term certified individual means any individual
				for whom a qualified passenger motor vehicle eligibility certificate is in
				effect.
						(c)Qualified
				passenger motor vehicle eligibility certificateFor purposes of
				this section, the term qualified passenger motor vehicle eligibility
				certificate means any written statement that an individual is entitled
				to a credit under section 36A if such statement provides such information as
				the Secretary may require for purposes of this section.
						(d)Timing of
				paymentsThe Secretary shall, subject to the provisions of this
				title, refund or credit any overpayment attributable to this section as rapidly
				as possible.
						(e)RegulationsThe
				Secretary may issue such regulations or other guidance as may be necessary or
				appropriate to carry out this section, including the requirement to report
				information or the establishment of other methods for verifying the correct
				amounts of payments and credits under section
				36A.
						.
			(c)Administrative
			 amendments
				(1)Definition of
			 deficiencySection 6211(b)(4)(A) of the Internal Revenue Code of
			 1986 is amended by inserting 36A, after 36, .
				(2)Mathematical or
			 clerical error authoritySection 6213(g)(2) of such Code is
			 amended by striking and at the end of subparagraph (L), by
			 striking the period at the end of subparagraph (M) and inserting ,
			 and, and by inserting after subparagraph (M) the following new
			 subparagraph:
					
						(N)an omission of information required
				pursuant to section 36431(e) (relating to consumer rebate for purchases of
				certain new passenger motor
				vehicles).
						.
				(d)Conforming and
			 clerical amendments
				(1)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36A,
			 after 36,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36 the following new item:
					
						
							Sec. 36A. Consumer rebate for purchases of certain new
				passenger motor
				vehicles.
						
						.
				(3)The table of sections for subchapter B of
			 chapter 65 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 6431. Consumer rebate for purchases of certain new
				passenger motor
				vehicles.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2008.
			
